       Case: 3:18-cv-00977-jdp Document #: 1 Filed: 11/28/18 Page 1 of 19



                    UNITED STATES DISTRICT COURT
                   WESTERN DISTRICT OF WISCONSIN
_____________________________________________________________________

BUILDING TRADES UNITED PENSION TRUST FUND,
SCOTT J. REDMAN (in his capacity as Trustee),

WISCONSIN LABORERS HEALTH FUND,
WISCONSIN LABORERS PENSION FUND,
WISCONSIN LABORERS APPRENTICESHIP
& TRAINING FUND, WISCONSIN LABORERS
DRUG FUND, WISCONSIN LABORERS
INDUSTRY ADVANCEMENT PROGRAM FUND,
BUILDING AND PUBLIC WORKS VACATION
FUND, and JOHN J. SCHMITT (in his capacity
as Trustee),

WISCONSIN LABORERS-EMPLOYERS
COOPERATION AND EDUCATION TRUST FUND,

WISCONSIN LABORERS DISTRICT COUNCIL,

                          Plaintiffs,

      v.                                                     Case No. 18-cv-977

IVERSON CONSTRUCTION, LLC
LARRY IVERSON and
RICHARD IVERSON,

                      Defendants.
_____________________________________________________________________

                              COMPLAINT
_____________________________________________________________________

      NOW COME the Plaintiffs, by their attorneys, The Previant Law Firm, S.C., by

Philip E. Thompson, and as and for a cause of action against the Defendants, alleged

and show the Court the following:

      1.     This is an action by the Plaintiffs to both collect delinquencies and to

enforce a settlement agreement signed between the parties.
       Case: 3:18-cv-00977-jdp Document #: 1 Filed: 11/28/18 Page 2 of 19



                                Jurisdiction and Venue

       2.     Jurisdiction of this Court upon Defendant Iverson Construction, LLC is

founded upon section 502 of the Employee Retirement Income Security Act of 1974

(“ERISA”) (29 U.S.C. § 1132) and Section 301(a) of the Labor Management Relations

Act (“LMRA”) (29 U.S.C. § 185(a)) in that the Plaintiffs are aggrieved by the Defendants’

violation of certain collective bargaining agreements, trust plans and trust agreements,

and Defendants’ continued refusal to submit contributions in accordance with the terms

of those plans and agreements, thereby violating the provisions of ERISA, the Multi-

Employer Pension Plan Amendments Act (“MPPAA”), the terms and provisions of the

employee benefit plans and the common law of the State of Wisconsin. The Court

additionally has supplemental jurisdiction to hear the Plaintiffs’ claims for breach of

settlement agreement, civil theft under §§ 895.446 and 943.20 Wis. Stats., and common

law conversion.

       3.     Venue lies in this Court under ERISA § 502(e)(2) (29 U.S.C. § 1132(e)(2))

in that the Plaintiffs’ principal place of business is located at Dane County, Wisconsin.

                                         Parties

       4.     Plaintiff Building Trades United Pension Trust Fund is an employee benefit

plan within the meaning of ERISA §§ 3(2), (3), and (37), 502, and 515, as amended by

the MPPAA (codified as amended at 29 U.S.C. §§ 1002(2), (3), and (37), 1132, and

1145), and brings this action on behalf of the trustees, participants, and beneficiaries of

said plan. Said plan maintains offices at 500 Elm Grove Road, Room 300, Elm Grove,

Wisconsin 53122.

       5.     Plaintiff Scott J. Redman is a Trustee and a fiduciary of the Building




                                             2
         Case: 3:18-cv-00977-jdp Document #: 1 Filed: 11/28/18 Page 3 of 19



Trades United Pension Trust Fund, as well as a participant within the meaning of ERISA

(29 U.S.C. § 1002(7)) and as such has standing to be a plaintiff in this action and to

seek the remedies prayed for. Mr. Redman maintains an office at 11175 West Parkland

Avenue, Milwaukee, Wisconsin 53224.

      6.      Plaintiffs Wisconsin Laborers Health Fund, Wisconsin Laborers Pension

Fund, Wisconsin Laborers Apprenticeship and Training Fund, Wisconsin Laborers Drug

Fund, and Building and Public Works Vacation Fund are employee benefit plans within

the meaning of ERISA §§ 3(2), (3), and (37), 502, and 515, as amended by the MPPAA

(codified as amended at 29 U.S.C. §§ 1002(2), (3), and (37), 1132, and 1145), and

brings this action on behalf of the trustees, participants, and beneficiaries of said plan.

Said plans maintain offices at 4633 LIUNA Way, Suite 201, DeForest, Wisconsin,

53532.

      7.      Plaintiff John J. Schmitt is a trustee and beneficiary of the Wisconsin

Laborers Health Fund and as such, has standing to be a plaintiff in this action. Mr.

Schmitt maintains an office at 4633 LUINA Way, Suite 101, DeForest, Wisconsin 53532.

      8.      Plaintiff Wisconsin Laborers District Council is a labor organization

(“Union”) within the meaning of 29 U.S.C. § 158, et seq., and brings this action on

behalf of the participants and members of the organization for whom it collects working

dues. Said labor organization maintains offices at 4633 LUINA Way, Suite 101,

DeForest, Wisconsin 53532.

      9.      Plaintiffs Wisconsin Laborers Industry Advancement Program Fund (“IAP

Fund”), and Wisconsin Laborers-Employers Cooperation and Education Trust Fund

(“LECET Fund”) are employee benefit plans governed by a board of trustees consisting




                                            3
         Case: 3:18-cv-00977-jdp Document #: 1 Filed: 11/28/18 Page 4 of 19



of union and labor employee appointees as provided by LMRA §302(c)(5). Plan

maintains an office at 4633 LIUNA Way, Suite 201, DeForest, Wisconsin 53532.

      10.     Iverson Construction, LLC (“Iverson Construction”) is a domestic limited

liability company organized under the laws of Wisconsin, engaged in business, with

principal offices located at 3190 County Road N, Cottage Grove, WI 53527.

      11.     Upon information and belief, Larry Iverson is an adult resident of the State

of Wisconsin, with a residence located at 9523 N. Murray Road, Evansville, WI 53536.

      12.     Upon information and belief, Richard Iverson is an adult resident of the

State of Wisconsin, with a residence located at 2588 Iverson Road 1, Stoughton, WI

53589.

                                             Facts

      13.     Iverson Construction is an employer and party in interest in an industry

affecting commerce within the meaning of ERISA §§ 3(5), (11), (12), and (14) (29

U.S.C. §§ 1002(5), (11), (12), and (14)) and the LMRA (29 U.S.C. § 151, et seq.).

      14.     For all times relevant, Iverson Construction was a party to and agreed to

abide by the terms of one or more collective bargaining agreements (“Labor

Agreements”) between itself and the Wisconsin Laborers District Council (“Union”).

      15.     The Union represents, for purposes of collective bargaining, certain

Iverson Construction employees and employees of other employers in industries

affecting interstate commerce within the meaning of LMRA §§ 2(5), 9(a), and 301(a) (29

U.S.C. § 151, et seq.).

      16.     The Labor Agreements described herein contain provisions whereby

Iverson Construction agreed to make timely payments to the Plaintiffs' trust funds for




                                            4
         Case: 3:18-cv-00977-jdp Document #: 1 Filed: 11/28/18 Page 5 of 19



each employee covered by said Labor Agreements.

        17.   By agreeing to the labor agreements described herein, Iverson

Construction also agreed to be bound by the trust agreements for each of the Plaintiff

Funds.    These trust agreements permit the Plaintiff Funds to collect, in addition to

unpaid contributions, interest at 18 percent per annum, liquidated damages of 20

percent for any case that was referred to counsel following employer non-payment, and

their actual attorney fees and costs incurred during litigation.

        18.   As a result of Iverson Construction’s previous breaches of its obligation to

make timely payments to the Plaintiffs’ trust funds, audits covering the period January 1,

2013 through March 31, 2015 and April 1, 2015 through September 30, 2016 for the

Building Trades United Pension Trust Fund, and January 1, 2014 through December

31, 2014, January 1, 2015 through March 31, 2015 for the Wisconsin Laborers Fringe

Benefit Funds, revealing unpaid contributions, interest, and liquidated damages totaling

$271,423.47, in total contributions, interest, liquidated damages, and dues as remaining

owed.

        19.   In order to forestall the Plaintiff Funds from immediately attempting to

pursue a judgment and collect the judgment in full, Iverson Construction entered into a

settlement agreement with the Plaintiff Funds.

        20.   After applying payments, pursuant to the settlement agreement, Iverson

Construction agreed that it owed to the Plaintiffs the total of $186,113.26, for hours

worked by its employees through the periods detailed in paragraph 18 herein. The

settlement agreement required Adkins Construction to repay $146,360.41 to pay off the

delinquency by making monthly installment payments until contributions, interest, and




                                              5
       Case: 3:18-cv-00977-jdp Document #: 1 Filed: 11/28/18 Page 6 of 19



working dues were paid, and by applying for and receiving a liquidated damages waiver.

       21.     After making a number of payments between February 2017 and June

2018, totaling, Iverson Construction has not made any other payments required by the

settlement agreement, so that its failure to make the payments required by the

settlement agreement constitutes a default of the settlement agreement.

       22.     Pursuant to the settlement agreement, Iverson Construction agreed that it

would remain current with the Funds and Union by making required monthly remittance

payments for each our worked by an employee doing covered work, as defined in the

Labor Agreements.

       23.     Iverson Construction has failed to remain current with the Wisconsin

Laborers Fringe Benefit Funds and Building Trades United Pension Trust Fund after

failing to submit contributions to the Funds, as new audits for the period of May 1, 2017

through April 30, 2018 and October 1, 2016 through December 31, 2017 revealed

additional contributions, interest, and liquidated damages totaling $30,236.62, so that its

failure to remain current as required by the settlement agreement constitutes a default

of the settlement agreement.

       24.     In addition to the audits detailed in Paragraph 23, new audits for the

period of May 1, 2018 through September 30, 2018 and January 1, 2018 through

September 30, 2018 revealed contributions, interest, and liquidated damages totaling

$105,690.07.

       25.     As required by the settlement agreement, the Plaintiffs gave Iverson

Construction notice of its default on July 19, 2018, and an opportunity to cure the default

by submitting the required monthly payment under the settlement agreement and




                                            6
        Case: 3:18-cv-00977-jdp Document #: 1 Filed: 11/28/18 Page 7 of 19



bringing itself current with its monthly remittances.

       26.    Iverson Construction’s failure to cure its defaults constitutes a breach of

the settlement agreement, thus entitling the Plaintiffs to file suit for the full amount of

$186,113.26 that Adkins Construction has admitted are owing to the Plaintiffs, minus

payments made according to and outside the settlement agreement that the Plaintiffs

have received from Iverson Construction, as well as all unpaid monthly contributions.

       27.    After deducting what has been paid by Adkins Construction pursuant to

the Settlement Agreement, and incorporating the new audits detailed in Paragraph 23

and 24 above, Iverson Construction currently owes the Funds the following:

       Building Trades United Pension Trust Fund                               $25,480.89
       Wisconsin Laborers Health Fund                                         $138,999.39
       Wisconsin Laborers Pension Fund                                         $92,292.17
       Wisconsin Laborers Apprenticeship & Training Fund                        $4,530.77
       Wisconsin Laborers District Council                                     $13,278.06
       Wisconsin Laborers LECET Fund                                            $1,155.11
       Wisconsin Laborers Industry Advancement Program Fund                        $37.87
       Wisconsin Laborers Drug Fund                                                $25.75
       Building and Public Works Laborers Vacation Fund                         $7,119.46

       28.    Upon information and belief, during the audit periods detailed above, Larry

Iverson oversaw payroll matters, including but not limited to deducting or authorizing the

deduction of wages from various Iverson Construction employees’ paychecks for

purposes of paying working dues or vacation fund monies.

       29.      Upon information and belief, during the audit periods detailed above,

Richard Iverson oversaw payroll matters, including but not limited to deducting or

authorizing the deduction of wages from various Iverson Construction employees’

paychecks for purposes of paying working dues or vacation fund monies.

       30.    Upon information and belief, Iverson Construction failed to forward monies



                                              7
       Case: 3:18-cv-00977-jdp Document #: 1 Filed: 11/28/18 Page 8 of 19



deducted from employees’ paychecks for purposes of paying dues and vacation fund

contributions to the Wisconsin Laborers District Council and Building and Public

Workers Laborers Vacation Fund as instructed by completed employee dues

authorization cards.

               Claim One - Against Defendant Iverson Construction, Inc.
            Violation of ERISA §§ 502 and 515 (29 U.S.C. §§ 1132 and 1145)

      31.      As and for a first claim for relief against Iverson Construction, the Plaintiffs

reallege each and every allegation contained in paragraphs 1 through 30 above and

incorporate the same as though fully set forth herein word for word.

      32.      For purpose of this claim (Claim One), the Building Trades United Pension

Trust Fund, Wisconsin Laborers Health Fund, Wisconsin Laborers Pension Fund

Wisconsin Laborers Apprenticeship & Training Fund, Wisconsin Laborers Drug Fund,

and Building and Public Works Laborers Vacation Fund are hereinafter referred to as

the “Funds.”

      33.      Due demand has been made by the Plaintiff Funds upon Iverson

Construction for payment of all sums due and owing but said Defendant has failed to

pay them, or any parts thereof, and amounts remain due and owing.

      34.      Because Iverson Construction has not made timely and prompt

contributions on behalf of all covered employees, the corpus of each of the Funds is

reduced, the Funds’ income is reduced, and their ability to pay benefits to qualified

participants and beneficiaries are curtailed. Consequently, ERISA and the Funds’

employee benefit plans have been violated, and the Funds are entitled to all of the

remedies provided by ERISA.




                                               8
        Case: 3:18-cv-00977-jdp Document #: 1 Filed: 11/28/18 Page 9 of 19



       35.    Because Iverson Construction has failed to make timely and prompt

contributions, some of the Funds' beneficiaries and participants could have eligibility

terminated and benefits reduced for which they would otherwise qualify.             These

beneficiaries and participants would be left without an adequate remedy at law and

would suffer severe and irreparable harm if said Defendant is not mandatorily compelled

to comply with the Labor Agreements and enjoined from further breaches.

       36.    Pursuant to 29 U.S.C. §1145, the Plaintiff Funds may file suit to collect all

contributions, interest, and liquidated damages owed to them by Iverson Construction,

as a result of its breach of its contractual obligation to submit contributions to the

Plaintiff Funds.

       WHEREFORE, the Union demands the following relief:

       1.     Judgment on behalf of the Funds and against Iverson Construction:

              A.     For $261,162.59, representing unpaid contributions, interest, and

                     liquidated damages owed to the Union for the audit periods

                     covering January 1, 2014 through September 30, 2018 to the

                     Wisconsin   Laborers Funds and         January 1,     2013    through

                     September 30, 2018 to the Building Trades United Pension Trust

                     Fund;

              B.     For unpaid contributions, interest, and liquidated damages owed to

                     the Funds for the period October 1, 2018 through the present for

                     the Wisconsin Laborers Funds and the Building Trades United

                     Pension Trust Fund;




                                            9
        Case: 3:18-cv-00977-jdp Document #: 1 Filed: 11/28/18 Page 10 of 19



              C.     For unpaid contributions, interest, and liquidated damages

                     becoming due and/or arising after the commencement of this

                     lawsuit through the date of judgment; and

              D.     Actual attorney fees and the costs of any investigation and litigation

                     related to this action.

        2.    For such other, further, or different relief as this Court deems just and

proper.

              Claim Two - Against Defendant Iverson Construction, Inc.
                      Violation of LMRA § 301 (29 U.S.C. §185)

        37.   As and for a second claim for relief against Iverson Construction, the

Plaintiffs repeat and reallege each and every allegation contained in paragraphs 1

through 36 above and incorporate the same as though fully set forth herein word for

word.

        38.   For the purposes of this claim (Claim Two), the IAP Fund and LECET

Fund are hereinafter referred to as the “Funds” and the Wisconsin Laborers District

Council is hereinafter referred to as the “Union.”

        39.   Due demand has been made upon Iverson Construction for payment of

the contributions, interest, and working dues listed above as owed to the Funds and the

Union, but said Defendant has failed to pay them, or parts thereof, and amounts remain

due and owing.

        40.   Because, as the Fund and Union are informed and believe, Iverson

Construction has not paid timely and prompt contributions on behalf of all covered

employees, those amounts are owed to the Funds and Union and their incomes are

reduced and their members may be forced to pay working dues out of pocket or have



                                               10
       Case: 3:18-cv-00977-jdp Document #: 1 Filed: 11/28/18 Page 11 of 19



eligibility terminated and benefits reduced for which they would otherwise qualify, even

though said amounts may have already been deducted from their paychecks by Iverson

Construction. These beneficiaries and participants would be left without an adequate

remedy at law and would suffer severe and irreparable harm if said Defendant is not

mandatorily compelled to comply with the Labor Agreements. Consequently, the LMRA

has been violated, and the Union and Fund are entitled to all of the remedies provided

by the LMRA.

      WHEREFORE, the Fund and Union demand the following relief:

      1.     Judgment on behalf of the Funds and against Iverson Construction:

             A.     For $14,471.04, representing unpaid contributions, interest, and

                    working dues owed to the Funds and Union for the audit periods

                    covering January 1, 2014 through September 30, 2018;

             B.     For unpaid contributions, interest, and working dues owed to the

                    Funds for the period October 1, 2018 through the present;

             C.     For unpaid contributions, interest, and working dues becoming due

                    and/or arising after the commencement of this lawsuit through the

                    date of judgment; and

             D.     Actual attorney fees and the costs of any investigation and litigation

                    related to this action.

      2.     For such other, further, or different relief as this Court deems just and

proper.

              Claim Three – Wisconsin Laborers District Council and
             Building and Public Works Laborers Vacation Fund Claim
                         Against Larry Iverson, Personally,
                   Civil Theft, §§ 895.446 and 943.20, Wis. Stats.



                                              11
       Case: 3:18-cv-00977-jdp Document #: 1 Filed: 11/28/18 Page 12 of 19




      41.       As and for a claim for relief against Defendant Larry Iverson, Plaintiffs

repeat and reallege each and every allegation contained in paragraphs 1 through 40

above and incorporate the same as though fully set forth herein word for word.

      42.       By his intentional conduct and by virtue of her position as a shareholder,

corporate officer, director, and/or president of Iverson Construction, Larry Iverson has

retained possession of working dues and monies owed to the Building and Public Works

Laborers Vacation Fund (for purposes of Claim Three, the “Fund”) without the Union’s

and Fund’s consent.

      43.       Larry Iverson has intentionally retained working dues and vacation fund

monies with the intent to convert said monies for his own use or for the use of Iverson

Construction.

      44.       By virtue of his conduct, Larry Iverson has violated Wis. Stats. §§ 895.446

and 943.20.

      WHEREFORE, the Union and Fund demand the following relief:

      1.        Judgment on behalf of the Union and Building and Public Works Laborers

Vacation Fund and against Larry Iverson, jointly and severally:

                A.    For $20,397.52, representing unpaid working dues owed to the

                      Union for the audit period January 1, 2014 through September 30,

                      2018;

                B.    For treble (exemplary) damages of not more than $61,192.56;

                C.    For any amounts deducted from Iverson Construction’s employees’

                      paychecks which have not been paid to the Union for working dues




                                             12
       Case: 3:18-cv-00977-jdp Document #: 1 Filed: 11/28/18 Page 13 of 19



                     for the period October 1, 2018 through the date this action was

                     commenced;

              D.     For treble (exemplary) damages of not more than three times the

                     amount     deducted       from   Iverson   Construction’s   employees’

                     paychecks which have not been paid to the Union for working dues

                     for the period October 1, 2018 through the date this action was

                     commenced;

              E.     For unpaid working dues and vacation fund monies owed to the

                     Union and Fund becoming due and/or arising after the

                     commencement of this action through the date of judgment;

              F.     For treble (exemplary) damages of not more than three times the

                     unpaid working dues and vacation fund monies owed to the Union

                     and Fund becoming due and/or arising after the commencement of

                     this action through the date of judgment; and

              G.     Actual attorney fees and the costs of any investigation and litigation

                     related to this action.

       2.     For such other, further, or different relief as this Court deems just and

proper.

              Claim Four – Wisconsin Laborers District Council and
             Building and Public Works Laborers Vacation Fund Claim
                        Against Larry Iverson, Personally
                            Common Law Conversion

       45.    As an alternative to Claim Four, Plaintiffs repeat and reallege each and

every allegation contained in paragraphs 1 through 44 above and incorporate the same

as though fully set forth herein word for word.


                                               13
       Case: 3:18-cv-00977-jdp Document #: 1 Filed: 11/28/18 Page 14 of 19



       46.       Larry Iverson did not have authority, legal or otherwise, from the Union

and Building and Public Workers Laborers Vacation Fund (for purposes of Claim Four,

the “Fund”)      to deduct monies from Iverson Construction’s employees’ paychecks

without turning said monies over to the Union or Fund or to use said monies for any

purpose other than to pay Iverson Construction’s employees’ working dues and Fund

contributions.

       47.       By virtue of Larry Iverson’s intentional conduct, the Union and Fund has

not received working dues and vacation fund monies for its members, even though said

monies have been deducted from the members’ paychecks.

       48.       Through his intentional conduct of deducting working dues and vacation

fund monies from Iverson Construction’s employees’ paychecks and failing to forward

those dues to the Union and Fund, Larry Iverson took property belonging to the Union

and Fund and has interfered with said Plaintiffs’ lawful rights to possess the working

dues and Fund contributions.

       WHEREFORE, the Union and Fund demand the following relief:

       1.        Judgment on behalf of the Union and Building and Public Works Laborers

Vacation Fund and against Larry Iverson, jointly and severally:

                 A.    For $20,397.52, representing unpaid working dues owed to the

                       Union for the audit period January 1, 2014 through September 30,

                       2018;

                 B.    For any amounts deducted from Iverson Construction’s employees’

                       paychecks which have not been paid to the Union for working dues




                                             14
       Case: 3:18-cv-00977-jdp Document #: 1 Filed: 11/28/18 Page 15 of 19



                       for the period October 1, 2018 through the date this action was

                       commenced;

                C.     For unpaid working dues and vacation fund monies owed to the

                       Union   and    Fund    becoming     due   and/or   arising   after   the

                       commencement of this action through the date of judgment;

      2.        For such other, further, or different relief as this Court deems just and

proper.

              Claim Five – Wisconsin Laborers District Council and
             Building and Public Works Laborers Vacation Fund Claim
                        Against Richard Iverson, Personally,
                   Civil Theft, §§ 895.446 and 943.20, Wis. Stats.

      49.       As and for a claim for relief against Defendant Richard Iverson, Plaintiffs

repeat and reallege each and every allegation contained in paragraphs 1 through 48

above and incorporate the same as though fully set forth herein word for word.

      50.       By his intentional conduct and by virtue of her position as a shareholder,

corporate officer, director, and/or president of Iverson Construction, Richard Iverson has

retained possession of working dues and monies owed to the Building and Public Works

Laborers Vacation Fund (for purposes of Claim Five, the “Fund”) without the Union’s

and Fund’s consent.

      51.       Richard Iverson has intentionally retained working dues and vacation fund

monies with the intent to convert said monies for his own use or for the use of Iverson

Construction.

      52.       By virtue of his conduct, Richard Iverson has violated Wis. Stats. §§

895.446 and 943.20.

      WHEREFORE, the Union and Fund demand the following relief:


                                              15
       Case: 3:18-cv-00977-jdp Document #: 1 Filed: 11/28/18 Page 16 of 19



      1.     Judgment on behalf of the Union and Building and Public Works Laborers

Vacation Fund and against Richard Iverson, jointly and severally:

             A.     For $20,397.52, representing unpaid working dues owed to the

                    Union for the audit period January 1, 2014 through September 30,

                    2018;

             B.     For treble (exemplary) damages of not more than $61,192.56;

             C.     For any amounts deducted from Iverson Construction’s employees’

                    paychecks which have not been paid to the Union for working dues

                    for the period October 1, 2018 through the date this action was

                    commenced;

             D.     For treble (exemplary) damages of not more than three times the

                    amount    deducted    from   Iverson   Construction’s   employees’

                    paychecks which have not been paid to the Union for working dues

                    for the period October 1, 2018 through the date this action was

                    commenced;

             E.     For unpaid working dues and vacation fund monies owed to the

                    Union and Fund becoming due and/or arising after the

                    commencement of this action through the date of judgment;

             F.     For treble (exemplary) damages of not more than three times the

                    unpaid working dues and vacation fund monies owed to the Union

                    and Fund becoming due and/or arising after the commencement of

                    this action through the date of judgment; and




                                          16
       Case: 3:18-cv-00977-jdp Document #: 1 Filed: 11/28/18 Page 17 of 19



                 G.    Actual attorney fees and the costs of any investigation and litigation

                       related to this action.

       2.        For such other, further, or different relief as this Court deems just and

proper.

                Claim Six – Wisconsin Laborers District Council and
              Building and Public Works Laborers Vacation Fund Claim
                        Against Richard Iverson, Personally
                             Common Law Conversion

       53.       As an alternative to Claim Five, Plaintiffs repeat and reallege each and

every allegation contained in paragraphs 1 through 44 above and incorporate the same

as though fully set forth herein word for word.

       54.       Richard Iverson did not have authority, legal or otherwise, from the Union

and Building and Public Workers Laborers Vacation Fund (for purposes of Claim Six,

the “Fund”)      to deduct monies from Iverson Construction’s employees’ paychecks

without turning said monies over to the Union or Fund or to use said monies for any

purpose other than to pay Iverson Construction’s employees’ working dues and Fund

contributions.

       55.       By virtue of Richard Iverson’s intentional conduct, the Union and Fund has

not received working dues and vacation fund monies for its members, even though said

monies have been deducted from the members’ paychecks.

       56.       Through his intentional conduct of deducting working dues and vacation

fund monies from Iverson Construction’s employees’ paychecks and failing to forward

those dues to the Union and Fund, Richard Iverson took property belonging to the

Union and Fund and has interfered with said Plaintiffs’ lawful rights to possess the

working dues and Fund contributions.



                                                 17
       Case: 3:18-cv-00977-jdp Document #: 1 Filed: 11/28/18 Page 18 of 19



       WHEREFORE, the Union and Fund demand the following relief:

       1.     Judgment on behalf of the Union and Building and Public Works Laborers

Vacation Fund and against Richard Iverson, jointly and severally:

              A.     For $20,397.52, representing unpaid working dues owed to the

                     Union for the audit period January 1, 2014 through September 30,

                     2018;

              B.     For any amounts deducted from Iverson Construction’s employees’

                     paychecks which have not been paid to the Union for working dues

                     for the period October 1, 2018 through the date this action was

                     commenced;

              C.     For unpaid working dues and vacation fund monies owed to the

                     Union     and   Fund   becoming    due    and/or   arising   after   the

                     commencement of this action through the date of judgment;

       2.     For such other, further, or different relief as this Court deems just and

proper.

             Claim Seven - Against Defendant Iverson Construction, Inc.
                              For Breach of Contract

       57.    As and for a seventh claim for relief against Iverson Construction, the

Plaintiffs repeat and reallege each and every allegation contained in paragraphs 1

through 56 of the complaint.

       58.    By entering into a settlement agreement with the Plaintiffs, Iverson

Construction agreed that it owed to the Plaintiffs the amount of $186,113.26 and to pay

to the Plaintiffs $146,360.41.




                                            18
       Case: 3:18-cv-00977-jdp Document #: 1 Filed: 11/28/18 Page 19 of 19



      59.    By failing to make payments required by the settlement agreement, and

becoming in default of the settlement agreement, Iverson Construction has breached

the settlement agreement.

      60.    The Plaintiffs therefore can enforce Iverson Construction’s promise to pay

the entire amount of $186,113.26 owed under the agreement, minus installment

payments received to the Plaintiffs through a breach of contract action.

      WHEREFORE, the Plaintiffs demand the following relief:

      1.     Judgment in favor of the Plaintiffs, and against Iverson Construction in the

             amount of $154,343.46, plus applicable interest, attorney fees, and costs.

      2.     Such other and further relief as the Court deems just and proper.

      Dated this 28th day of November, 2018.

                                         s/Philip E. Thompson
                                         Philip E. Thompson (SBN: 1099139)
                                         The Previant Law Firm, S.C.
                                         310 West Wisconsin Ave. Suite 100MW
                                         Milwaukee, WI 53212
                                         414-271-4500 (Telephone)
                                         414-271-6308 (Fax)
                                         Email: pet@previant.com




                                           19
